Citation Nr: 0119111	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  93-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether the appellant submitted a substantive appeal with 
regard to a March 29, 1999 severance of service connection 
for degenerative joint disease of the thoracic spine.  

2. Entitlement to a disability rating greater than assigned 
for degenerative joint disease of the thoracic spine for 
the period from November 4, 1991 to the date of severance 
of service connection on June 1, 1999.

3. Entitlement to an earlier effective date for the grant of 
entitlement to service connection for degenerative joint 
disease of the thoracic spine, prior to November 4, 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1968 to June 1990.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

FINDINGS OF FACT

1. In a March 29, 1999 rating decision, the RO found that a 
January 1996 rating decision granting service connection 
for degenerative joint disease of the thoracic spine was 
the product of clear and unmistakable error.

2. The appellant failed to submit a Substantive Appeal with 
regard to a March 29, 1999 severance of service connection 
for degenerative joint disease of the thoracic spine.  

3.   The January 1996 grant of service connection for 
degenerative joint disease of the thoracic spine is void ab 
initio.





CONCLUSIONS OF LAW

1. Because the appellant failed to submit a Substantive 
Appeal as to the March 29, 1999 decision severing service 
connection for degenerative joint disease of the thoracic 
spine, the Board has no jurisdiction over this issues and 
the appeal must be dismissed. 38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).

2. Because no appeal was perfected with regard to the March 
29, 1999 decision severing service connection for 
degenerative joint disease of the thoracic spine on the 
basis of clear and unmistakable error, the decision 
renders the initial January 1996 grant of service 
connection null ab initio.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.105(a) (2000). 

3. Because the January 1996 grant of service connection for 
degenerative joint disease of the thoracic spine is null 
ab initio, the appeals pertaining to a disability rating 
greater than assigned for the disorder and the appropriate 
effective date of its original grant are moot as a matter 
of law.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.105(a) (2000). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 


(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will review the pertinent evidence of 
record, and will then proceed to its analyses of the 
individual claims at issue in the context of applicable law.

Presently before the Board for review are the issues of 
whether the appellant filed a timely substantive appeal with 
regard to the severance of service connection for a thoracic 
spine disorder, as well as the issues of entitlement to a 
disability rating greater than assigned for the disorder and 
the appropriate effective date of its original grant.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A). 

Through his representative, the appellant concedes that he 
did not file a timely substantive appeal as to the severance 
of service connection.  See Appellant's Brief, dated June 12, 
2001.  As will be fully set forth below, careful review of 
the record confirms the appellant's concession, thus 
mandating that the issue of severance of service connection 
for a thoracic spine disability be dismissed.  Because the 
effect of applicable law is that the severance action 
eliminates the appellant's entitlement to service connection 
for a thoracic spine disorder as if it had never been 
granted, the Board finds that the issues of entitlement to a 
disability rating greater than assigned for the disorder and 
the appropriate effective date of its original grant are 
moot.  



Further, after careful consideration of the provisions of the 
VCAA, the Board is of the opinion that these matters are 
ready for disposition.  As will be set forth below, the law, 
and not the facts, is dispositive of the issues.  There is 
nothing in the VCAA that alters the well-established 
statutory and regulatory law pertaining to the Board's 
jurisdiction that forms the bases for the Board's present 
disposition.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

Factual Background

The record reflects that a February 1992 rating decision in 
part denied entitlement to service connection for a back 
disability characterized as a transitional vertebra of the 
lumbar spine with scoliosis.  The appellant filed a timely 
notice of disagreement as to this rating decision in April 
1992.  In due course, following a March 1995 remand by the 
Board, the RO again denied service connection for the lumbar 
spine disorder by rating decision dated in February 1996.   

However, in the February 1996 rating decision, the appellant 
was granted service connection for degenerative joint disease 
of the thoracic spine.  The RO then noted that a May 1991 
radiographic study detected early degenerative joint disease 
of the thoracic spine.  A zero percent disability evaluation 
was assigned, effective November 4, 1991.  The appellant did 
not file a notice of disagreement as to the either the 
assigned disability rating or the effective date.

Following completion of the development as directed in the 
Board's March 1995 remand as well as the RO's continued 
denial of the benefit, the appellant's claim of service 
connection for a back disability other than degenerative 
joint disease of the thoracic spine, as well as another 
unrelated disorder, was returned to the Board and was 
reviewed in November 1996.  The Board then denied the 
benefits in question.  




However, noting the decision of the United States Court of 
Veterans Appeals (presently, the United States Court of 
Appeals for Veterans Claims and hereafter "Court") in 
Holland v. Brown, 9 Vet. App. 324 (1996), the Board found 
that given the recent grant of service connection for a 
thoracic spine disorder, the questions of an increased 
evaluation for the disorder in question and the assignment of 
the appropriate effective date of the award were in appellate 
status and were required to be further developed and 
adjudicated.  Accordingly, the Board remanded the latter two 
issues.  

By rating decision dated in November 1998, the RO proposed 
that service connection be severed for degenerative joint 
disease of the thoracic spine on the basis that the decision 
was the product of clear and unmistakable error.  The 
appellant was notified of the proposed severance by letter 
dated December 4, 1998.  The appellant responded to the RO's 
proposed severance action by letter received in February 
1999.  

By rating decision dated in March 1999, service connection 
for degenerative joint disease of the thoracic spine was 
severed.  The appellant was apprised of the rating decision 
by letter dated March 29, 1999.  The appellant's notice of 
disagreement as to the severance was received on April 20, 
1999, and a Statement of the Case was issued on July 23, 
1999.  The letter forwarding the latter document reflects 
that with the Statement of the Case, the appellant was 
provided a VA Form 9, Appeal to Board of Veterans' Appeals, 
and instructions for the appellant to complete his appeal.  
The record does not reflect that the appellant filed the 
provided form, or any other document that could be construed 
as a Substantive Appeal.     

In March 1999, the RO issued a Supplemental Statement of the 
Case pertaining to the issues of a disability rating greater 
than assigned for degenerative joint disease of the thoracic 
spine, and the assignment of an effective date for the 
benefit.  In April 2000, the appellant through his 
representative offered argument in support of his claim for 
the benefits.  


Whether the appellant submitted a timely substantive appeal 
with regard to the severance of service connection for 
degenerative joint disease of the thoracic spine.  

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After an appellant receives the Statement of the Case, the 
appellant must file a formal appeal within 60 days from the 
date the Statement of the Case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
[where a claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final. By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9,
...or correspondence containing the necessary information."  
38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
Statement of the Case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy at 555.  Pursuant to 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  While the Board must construe such arguments 
in a liberal manner for purposes of determining whether they 
raise issues on appeal, any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.




Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  VA's General 
Counsel has held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99 (1999).

As noted, the appellant has been informed of the necessity of 
filing a substantive appeal as to this issue if he wished to 
pursue his appeal, but the record reflects that he did not do 
so.  Because the appellant has not filed a substantive appeal 
with regard to the issue of severance of service connection 
for degenerative joint disease of the thoracic spine, and in 
light of the appellant's concession in this regard, the 
appellant has failed to complete his appeal and the matter is 
dismissed.  See 38 U.S.C.A. §§ 7105, 7108; see Roy and 
Rowell, supra [both observing in general that if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].





Entitlement to a disability rating greater than assigned for 
degenerative joint disease of the thoracic spine for the 
period from November 4, 1991 to the date of severance of 
service connection on June 1, 1999,and, entitlement to an 
earlier effective date for the grant of entitlement to 
service connection for degenerative joint disease of the 
thoracic spine, prior to November 4, 1991.  


The decision of a duly constituted rating agency . . . will 
be final and binding  . . . based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis . . .."  38 C.F.R. § 3.104(a); see also 
38 U.S.C.A. 5108 (West 1991).  The only exception to this 
rule is when the VA has made a "clear and unmistakable error" 
in its decision.  38 C.F.R. § 3.105(a); see also 38 U.S.C.A. 
§ 7103(c) (BVA may correct "obvious error" on its own 
initiative).  Under such circumstances, the decision will be 
reversed or amended, and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if 

an appeal is not perfected.  See 38 C.F.R. § 20.1103; see 
also Russell v. Principi,  3 Vet. App. 310, 312-313 (1992) 
[Holding that 38 C.F.R. § 3.105(a) is a valid regulation, 
promulgated in accordance with the Secretary of Veterans 
Affairs  powers to prescribe all rules and regulations which 
are necessary or appropriate to carry out the laws 
administered by VA].  

Applying the terms of 38 C.F.R. § 3.105(a), because it has 
been found that the appellant did not file a Substantive 
Appeal with regard to the severance of service connection, 
the corrected decision of March 1999 is to be in effect as of 
the date of the reversed decision of January 1996.  Because 
such action thus renders moot the 



pending appeals for a disability rating greater than assigned 
for degenerative joint disease of the thoracic spine and an 
earlier effective date for the original grant of service 
connection, no controversy is before the Board for appellate 
review.  These claims are accordingly dismissed.  

ORDER


The appeal of severance of service connection of a thoracic 
spine disability is dismissed.  

The appeal pertaining to a disability rating greater than 
assigned for degenerative joint disease of the thoracic spine 
is dismissed.

The appeal pertaining to an earlier effective date for the 
grant of entitlement to service connection for degenerative 
joint disease of the thoracic spine is dismissed.  




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

